Jack Lieber was indicted, tried and convicted in the criminal court of Cook county for robbery with a gun and sentenced to the penitentiary. By this writ of error he seeks a review and reversal of that judgment.
An opinion was adopted at the last February term of this court reversing the judgment, but at the April term a rehearing was allowed in order that the case might receive our further consideration upon additional briefs then requested to be filed. No question is raised as to Lieber's guilt or innocence or as to the admissibility of evidence or the instructions of the trial court. The sole issue is whether the trial judge erred in refusing to quash the indictment, because, as alleged, it was found by a grand jury not legally constituted.
After his arraignment Lieber pleaded not guilty, but on his motion leave was granted to withdraw this plea and to file a written motion to quash the indictment. On the hearing of this motion to quash, Lieber produced oral and documentary evidence and identified the records of the criminal court with reference to the selection of the grand jury. Several certified exhibits were introduced: (1) A copy of the order directing the clerk to repair to the jury commissioners' office and draw sixty names of persons to appear as grand jurors for the July term, 1933; (2) a copy of the jury commissioners' sheets containing the sixty names and certificate of the commissioners; (3) a copy of the venire directed to the sheriff commanding him to summon the sixty persons so drawn; (4) a photostatic copy of the original return of the sheriff showing purported service by mailing to fifty-six persons and that three were not found and one was dead. *Page 426 
The notations "Accepted," "Excused" and "Not found" were affixed to the original return by the clerk. Twenty-five of the fifty-six summoned jurors were excused before the beginning of the term. When or by whom they were excused is not disclosed, but in any event they do not appear to have been excused by lot or in open court. During the interrogation of the thirty-one remaining grand jurors present six more were excused by the chief justice, who then ordered the first twenty-three persons who had not asked to be excused to take their places in the jury box. He next directed the clerk to place cards containing their names in a hat and add the name of one of the remaining jurors who had not been excused. Out of these twenty-four cards in the hat twenty-three were drawn containing names of those accepted and sworn as grand jurors for the term. This, in substance, is the evidence upon which the trial court based its ruling in refusing to quash the indictment.
The first constitution of this State, adopted in 1818, did not mention the grand jury specifically but did recognize its existence by providing in section 10 of article 8 that no person should for any indictable offense be proceeded against criminally by information, with certain exceptions. The constitution of 1848 mentioned the grand jury by name but made no substantial change in the constitutional provision, and by section 10 of article 13 provided that no person should be held to answer for a criminal offense unless on the presentment or indictment of a grand jury, with certain exceptions not material here. In the constitution of 1870 we find the corresponding provision in section 8 of the bill of rights (article 2) providing: "No person shall be held to answer for a criminal offense, unless on indictment of a grand jury, except in cases in which the punishment is by fine, or imprisonment otherwise than in the penitentiary. * * *Provided, that the grand jury may be abolished by law in all cases." Neither the *Page 427 
constitution of 1848 nor 1870 defined the grand jury, but it was an institution well known to the common law of England. There, with few exceptions, at least twelve but not more than twenty-three men were sworn for duty, although more than twenty-three were frequently summoned for grand jury service. (4 Blackstone's Com. 302; 1 Chitty on Crim. Law, 310.) Outside of its historical interest, however, the common law grand jury no longer has any legal significance in this State, as the legislature has passed certain statutes governing the subject matter and changing the common law rule.
In the exercise of authority delegated to it by the constitution of 1870 the legislature of this State has enacted two separate statutes relating to grand juries. These two statutes — the Jurors act of 1874 and the Jury Commissioners act of 1897, with their amendments in force prior to July 1, 1933 — are both involved in this case. Prior to the enactment of the Jury Commissioners act the Jurors act governed the selection of grand and petit juries throughout the State. The Jury Commissioners act relates only to the manner of preparing, drawing and certifying lists of petit and grand jurors in counties of over 250,000 population — which at present means only Cook county. But, as its provisions disclose, the Jury Commissioners act, while not amendatory of the Jurors act, must be regarded simply as supplemental legislation in nowise affecting the many general provisions of the Jurors act. The necessary interrelation of these two statutes as to Cook county grand juries selected between July 1, 1897, and January 1, 1934, must be kept in mind to avoid the false inference that the Jury Commissioners act was itself of such wide import as to entirely supersede the provisions of the Jurors act in Cook county. The Jury Commissioners act has no such broad scope, as an examination of its ten unrepealed sections will clearly disclose. On the other hand, the Jurors act is comprehensive, in that its twenty-five sections provide *Page 428 
complete legislation as to the number, duties, powers, qualifications and manner of selection of grand jurors throughout the State. Its provisions, except as to the manner of preparing jury lists and drawing and certifying the same, apply equally and essentially to the courts in all of the counties of this State, including Cook county. For example, section 2 of the Jurors act prescribes certain legal qualifications for "jurors in all counties in Illinois;" section 4 names certain persons who "shall be exempt from serving as jurors;" section 15 provides a fine against any person failing to attend when lawfully summoned as a grand or petit juror; section 17 provides for the appointment of a grand jury foreman and permits twelve grand jurors to return a true bill; section 18 contains the oaths to be taken by the foreman and other members of the grand jury, and section 19 prescribes the manner of making presentments and authorizes the issuance of a special venire for a grand jury. In addition to these important provisions it is also significant that in three separate sections of the Jurors act (sections 9, 16 and 19,) the legislature has designated twenty-three as the full panel or maximum number of persons who shall be selected, certified and summoned to constitute a grand jury. These sections are hereafter commented upon and are only mentioned here, in connection with the other above described sections of the Juror's act, to show which of its numerous provisions must be resorted to in Cook county for a complete administration of the law relating to the selection of grand jurors, because no similar or contrary directions are to be found anywhere in the Jury Commissioners act. It is therefore obvious that the legislature intended the Jurors act to control the number of grand jurors, together with their qualifications, powers, duties, exemptions, penalties for failure to appear, appointment of foreman, oaths, number required to return indictment, presentment of evidence and manner of ordering special venires, all of which provisions apply *Page 429 
equally to Cook county and every other county in this State. If the legislature had intended that the requirements for grand jurors in these respects should be different in Cook county from the remainder of the State, it would have been a simple matter for it to have made such provision in the Jury Commissioners act.
It is argued by the People that the question of the number to be summoned for grand jury service is shrouded in doubt and therefore left to the discretion of the chief justice of the criminal court, since the statute does not expressly prohibit the drawing and summoning of more than twenty-three grand jurors. They seek, also, to justify the practice of summoning more than twenty-three for grand jury service on the theory of contemporaneous construction, because that practice has existed in Cook county for at least forty years. It is true that this court has reviewed many cases tried in the criminal court of Cook county where the grand jury which returned the indictment had been drawn in a manner similar to that in the case at bar. In none of those cases, however, was the question properly raised by motion to quash the indictment with the specific points preserved by a bill of exceptions, as in this case. The case of People v. Graydon, 333 Ill. 429, is referred to in the People's brief, where seventy-five persons were summoned for grand jury service, but the point was not there raised or preserved in the record as to the excessive number of persons drawn and summoned. It is settled by many authorities in this State that an irregularity in the assembling of a grand jury is waived unless the defendant in apt time raises the question by challenge to the array, or by motion to quash the indictment on the ground that it was not found by a grand jury legally constituted. People v. McCauley, 256 Ill. 504, and cases cited.
The language of the statute is so simple, so plain and so often repeated that it seems strange that there should *Page 430 
be such a want of compliance with its provisions as this record shows. Its directions are not ambiguous or even debatable, as asserted by the argument in behalf of the People. The three sections of the Jurors act (9, 16, 19) are not qualified, contradicted or supplemented by any word or provision of the Jury Commissioners act. Section 9 of the Jurors act provides: "If a grand jury is required by law or by the order of the judge for any court, the county board in each of the counties in this State wherein such court is directed to be held * * * shall select twenty-three persons possessing the qualifications provided in section 2 of this act, * * * to serve as grand jurors," etc. Section 16 provides: "A full panel of the grand jury shall consist of twenty-three persons, sixteen of whom shall be sufficient to constitute a grand jury." Section 19 states as to special venires that the sheriff shall summon "twenty-three persons, qualified by law, to constitute a grand jury." This language is so specific and so free from any uncertainty or ambiguity that the only directions we could give to the courts of Cook county concerning the proper method of drawing grand jurors is that the statute be read and followed. When the statute says in three different places, first, that the county board shall select twenty-three qualified persons to serve as grand jurors; second, that a full panel of the grand jury shall consist of twenty-three persons, and lastly, that twenty-three persons shall be summoned by the sheriff to constitute a grand jury, it is difficult for us to understand how any serious argument can be advanced that the number who are to be summoned for grand jury service is uncertain. By summoning more than twenty-three for grand jury service, as this record shows has been the admitted practice in Cook county for forty years or more, the courts of that county have not only violated the plain provisions of the statute but have also heaped a large and unnecessary burden upon the tax-payers for jurors' fees, sheriff's fees, mileage and other expenses. *Page 431 
The record in this case clearly shows the futility and extravagance of such loose practice. Under the Jurors act the court, or the judge thereof, has nothing whatever to do with drawing the grand jury — by lot, out of a hat or otherwise. The selecting power is vested by the Jurors act in the board of supervisors in all counties except Cook, where prior to January 1, 1934, the clerk of the court was authorized to select twenty-three persons by drawing their names out of the box provided for that purpose. While the presiding judge may excuse for good cause any of the twenty-three or lesser number which constitute the original panel of the grand jury, he has no express or implied power from anything in the Jurors act or Jury Commissioners act to order more than twenty-three persons summoned for grand jury service, or to eliminate names from the panel by drawing cards out of a hat, or other method of chance. Resort to such practices will be unnecessary if the statute is followed by summoning only twenty-three in the first instance. In Beasley v. People, 89 Ill. 571, decided in 1878, we defined the word "panel" as equivalent to "list, catalogue, inventory, schedule, register, record," and said it is the "panel" or "list" or "schedule" that shall consist of twenty-three persons and not the grand jury, which required only sixteen to be legally constituted. The Beasley case was cited with approval twenty years later by this court in Gillespie v. People,176 Ill. 238, and has never since been modified or overruled. From these two decisions and from the three plain provisions of the Jurors act there can remain no doubt in this State that a panel or list of persons to be summoned for grand jury service shall consist of twenty-three and no more.
In further justification of the drawing of sixty names the People chiefly rely upon the provisions of the Jury Commissioners act and particularly the last sentence of section 9 thereof, as follows: "Whenever a grand jury is required by law or by order of the court, it shall be drawn *Page 432 
and certified in like manner," referring to the manner of selecting petit jurors. But this section relates only to the manner of drawing and certifying names of prospective grand jurors and makes no reference to the number to be drawn and certified. The number of persons to be chosen for petit jury service necessarily varies in Cook county, depending upon the number of judges trying cases with juries. Petit jurors may be challenged by the parties in civil and criminal cases, and a sufficient surplus of petit jurors is therefore required to meet this situation. But these circumstances do not exist with reference to grand jurors, and the Jury Commissioners act makes no provision that the court shall determine the number to be summoned. In any event, section 9 only authorized the clerk to repair to the office of the jury commissioners and draw by lot the "necessary number of names" and to thereupon certify such list of names to the sheriff. The necessary number of names, as we have stated, is fixed by the Jurors act at twenty-three. No authority is to be found in this section for a second drawing by lot, either by the judge or by the clerk in the court room, as was done in this case. The only reasonable construction to be given the last sentence of section 9 of the Jury Commissioners act is that the clerk shall draw twenty-three names by lot in the jury commissioners' office to constitute the grand jury, and that the names of these twenty-three grand jurors, when so drawn, shall be certified to the sheriff in like manner as petit jurors are required to be certified. The argument that a larger number of grand jurors is required in Cook county by reason of the dense or shifting population and practical difficulties there existing is not borne out by the record in this case. Here there were sixty persons drawn, and of this number only one was dead and three not found. Twenty-five of these sixty, or more than enough for a full grand jury panel, were excused in some unexplained manner. On this showing, if only the required number of twenty-three persons had been summoned instead of sixty, *Page 433 
and the entire number of four not found were deducted therefrom, it is certain that at least nineteen would have been secured, or three more than the minimum requirement of sixteen, to constitute a grand jury. Regardless of the number found or excused in any given case, the law provides a quick and simple method of filling out the panel.
The Jury Commissioners act was upheld as not being in violation of section 29 of article 6 of the constitution, inPeople v. Onahan, 170 Ill. 449. The constitutionality of that act was there sustained only because it was construed as not changing in any way the "organization, jurisdiction, powers, proceeding and practice" of the courts of Cook county in the selection of grand jurors, as such powers and practice then existed and as they were then uniformly enjoyed by all courts of the State of equal rank or class. At pages 458-59 we said: "The statute does not relate to or affect the proceedings or the practice of the court. The same officer (the clerk of the court) draws the names of jurors from the jury box. We are unable to see from any reasonable standpoint how the proceedings or practice of the court can be affected by this statute. * * * Both grand and petit juries must be this summoned and impaneled in such counties, so far as regulated by law, as before the passage of the act in question." It was only because the act was construed as not conferring additional powers upon the courts or the judges in counties of over 250,000, and because the practice of such courts was not changed, that the court sustained the act.
What we have said above is in substantial accord with our previous opinion relating to the number of grand jurors to be summoned and the manner of their selection. We come, now, to a consideration of the remaining vital question concerning which we requested the filing of additional briefs — i. e., Are the provisions of the statutes relating to the number and selection of grand jurors mandatory or directory? *Page 434 
It is a principle of construction that statutes must be interpreted according to the legislative intent and not always according to the letter. (Canal Comrs. v. Sanitary District,184 Ill. 597.) The object of the legislature must be ascertained from a consideration of the entire act, its nature, its purpose and the consequences which would result in construing it one way or the other. (Blattner v. Dietz,311 Ill. 445.) Statutory requirements intended for the guidance of officers and designed to secure order, system and dispatch in proceedings, and by a disregard of which the rights of parties interested cannot be injuriously affected, are not usually regarded as mandatory unless followed by words of absolute prohibition. (French v. Edwards, 80 U.S. 702, 13 Wall. 506.) Keeping these principles of construction in mind, we will now examine a number of our prior decisions to determine whether we have held other statutory requirements relating to the selection of grand jurors mandatory or directory.
It is true that in Marsh v. People, 226 Ill. 464, this court used language to the general effect that since the grand jury there chosen was not selected by the board of supervisors in the manner required by statute it was not a legal grand jury. This language was apparently quoted with approval in People v.Green, 329 Ill. 576, although it was foreign to the real issue in that case, but neither in the Marsh case nor in any other decision we have been able to find, has this court held in so many words that the statutory provisions for the selection of a grand jury are mandatory. The facts of the Marsh case clearly justified this court in holding the grand jury there selected to be an illegal body, since it was not selected at a legal meeting of the board and the supervisors were acting individually and not as public officers. But no such facts are present in the case at bar, where the names of the twenty-three persons who served on the grand jury were included in the sixty names drawn by the clerk and jury commissioners, *Page 435 
who were then legally constituted by statute to select grand jurors in Cook county. In the Marsh case, as we later held inPeople v. Donaldson, 255 Ill. 19, "the decision was based upon a total want of power in the county board to select a grand jury or to perform any other official act," while in the present case the clerk and jury commissioners admittedly had the requisite power to select grand jurors at the time they acted.
The strict rule announced in the Marsh case has been gradually modified and restricted in our subsequent decisions until it has virtually lost its original force. For example, inPeople v. Donaldson, supra, the court held that although the grand jury which returned the indictment was selected by the county board nineteen days before the first day of the term of court when the statute required it to be done at least twenty days before that time, this did not invalidate the indictment, as "it could make no possible difference to a defendant * * * whether the grand jury was selected twenty days or ten days before the first day of court." We there held the statute to be merely directory. In People v.Wallace, 303 Ill. 504, we held that because members of the grand jury were notified by mail and not by service of summons, as required by law, this defect was not fatal to the indictment where no showing was made that the substantial rights of the accused were thereby prejudiced. In People v. Walsh, 322 Ill. 195, we held that informalities in making up a list of grand jurors did not render the indictment void where the substantial object and purposes of the statute had been accomplished with no prejudice to the accused. Likewise in People v. Birger, 329 Ill. 352, we decided that mere irregularity in impaneling or summoning grand jurors, not affecting their competency, did not vitiate their action unless the substantial rights of the accused were prejudiced by the methods pursued. These cases all indicate that by a greater weight of authority in this State the statutory provisions relating to *Page 436 
the selection of grand jurors have been construed as directory — not mandatory. In order to remove any further doubt on the subject, we now hold that the provisions of the Jurors act and the Jury Commissioners act, in so far as they relate to the manner of selection of grand jurors, are directory and not mandatory, unless the substantial rights of the accused are injuriously affected by the methods pursued. To the extent that the language used in Marsh v. People, supra, and People v.Green, supra, tends to express any other or different meaning those cases are hereby expressly overruled.
The further question remains whether the failure of the officers to strictly follow the directions of the statute has resulted in any loss of substantial rights or caused substantial injustice to Lieber. There is nothing in the record to show that any substantial right of Lieber was impaired by the excess number of grand jurors summoned or by the subsequent manner of their excusal from service. The twenty-three who were finally selected and sworn as the grand jury and who found the indictment against Lieber were all drawn and certified by those legally constituted to draw and certify the panel or list of grand jurors and were otherwise qualified in every way to serve as such. No prejudice or improper influence or fraud of any kind is shown in their selection or in their proceedings. Under these circumstances the principle laid down in 12 Ruling Case Law, at page 1016, seems especially applicable. There it is said: "When the provisions of the statute are merely directory, particularly when the chief purpose of the prescribed method is to distribute equally the burden of jury service, a departure from that method does not, in the absence of fraud or prejudice to the interests of the party who questions the regularity of the selection, render the grand jury illegal. The reason of this rule is that the grand jurors do not try the case but merely charge the accused. The manner of their selection is of no consequence *Page 437 
to him, he being entitled to claim only fair and impartial grand jurors who possess the necessary qualifications, whereas it is of great consequence that the administration of justice shall not be delayed by mere technical objections. Such statutes need not be followed with technical or literal strictness. A substantial compliance is all that is required, and mere irregularities in the drawing and selection do not invalidate the grand jury's action. Most of the illustrations of this rule indicate that the departure from the statutory requirements was not prejudicial to the accused. Thus the fact that the list of jurors was not certified or not certified at the exact time, that the number from which the grand jury was drawn exceeded or was less than the statutory number, * * * and similar departures from the letter of the statute, have been described not fatal."
The irregularities shown by the record here cannot be regarded as of such transcendent importance when it is considered that the grand jury itself is not a mandatory institution under the constitution of 1870 but may be abolished by the legislature at any time. If we were confronted with an indictment returned by a grand jury which consisted of less than sixteen or more than twenty-three persons then a different question of statutory construction would be before us. There we would be dealing with a grand jury, while here we are only dealing with an excessive panel or list of sixty persons out of which grand jurors to the required number of twenty-three were selected.
We think it is well settled by our own decisions and by two different sections of our statutes that a substantial compliance with the law providing for the drawing and impaneling of a grand jury is all that is required unless the record shows improper influence, undue prejudice or other matters which might have caused a true bill to be improperly returned. (Henry v. People, 198 Ill. 162.) Thus, section 9 of division 11 of the Criminal Code (Smith's *Page 438 
Stat. 1933, chap. 38, par. 719,) recites, in part, that "no motion in arrest of judgment, or writ of error, shall be sustained, for any matter not affecting the real merits of the offense charged in the indictment." This section has been in our statutes since 1845, but as further proof of a corresponding and more recent legislative intent we find a similar expression in section 12 of the Jury Commissioners act, added in 1931, which provides: "No objection, exception or challenge to any petit juror or grand juror or to any panel of petit or grand jurors shall be allowed at any time because of any failure to comply with the provisions of this act or of the said rules, unless the party urging the same shall show to the court that actual and substantial injustice has resulted or will result to him, because of the error or defect charged." It seems clear in this case that the points raised by writ of error are not matters affecting the real merits of the offense charged in the indictment, and further, that no actual and substantial injustice has resulted or will result to Lieber because of the errors or defects charged.
We are not by this opinion to be understood as approving the disregard of statutory provisions shown by the record in this case. That such practice has been indulged in for many years by the courts of Cook county is no excuse for its continuance contrary to the plainly expressed purpose of the legislature.
The judgment is affirmed.
Judgment affirmed.